Title: From Abigail Smith Adams to John Quincy Adams, 30 December 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
December 30th 1812

Despairing almost of conveying a Letter to you amidst the war of Empires and Kingdoms, I have had but little encouragement to write, yet knowing how anxious you must be Relative to your Family, your Children your Friends and Country I Shall make the attempt, and trust this Letter on Board a Cartel now going from Nyork to England, hopeing that it will be treated with the Same lenity, with which we treat our Enemies. Send them to the place of their destination.
The intelligence which personally concerns you to know, is that, which is nearest Your Heart, the Health and welfare of your sons. I have the pleasure to assure you that they are both in fine Health, and making good progress in their Studies. Your Father and Brother were both of opinion, that it would be best to remove them from Atkinson to Hingham academy. My object in removeing them was to get George under the care and tuition of the Revd Mr Coleman but his Number was already compleat, and he could not be admitted untill the Spring. there is an excellent Preceptor in the Academy, and not crowded with Scholars. there they have been Since, the beginning of Nov’br they came home to our anual festival of Thanksgiving much pleased with their Situation. they Board in the Family of the preceptor Mr Kimble, who has a fine woman for his wife, of whom the Boys appear fond—they are now so near to us, the road being much Shortned by the new Bridge over the point call’d Bents, that it is but a short walk of 3 miles for them, and we can attend to their Progress in their Studies much easier than when they were so distant as Atkinson George has not forgotten his French, but reads it daily.
Your Parents enjoy as much health, as at their advanced years as they have reason to expect, and enjoy as much tranquility, as the interest they take in the welfare of the Country now Seriously engaged in War, will admit. Sincerely wishing & praying for a restoration of Peace, upon Safe and honorable Terms.
We have had our misfortunes and our Disasters to contend with; oweing to want of skill, discipline and proper arrangement, but we Shall learn wisdom by Chastisement, and Skill by experience. in the mean time we shall have our sufferings to contend with the defeats we have met with upon the land, in our imperfect attacks upon Canady have been mortifying to us—because we have reason to believe they might have been successful. our Country have been so nobly remunerated upon the ocean, by our Hull, Jones and Decater, that we glory in our Infant Navy, and hope to add a new line to the Song, “of Rule Britania Rule the waves,” and to convince the Self Stiled Queen of the ocean, that there is a power rising up, not to usurp the title, but to contend for their own Rights and to oblige others to yeald them—to this and the Bill which is now past in Congress, to build with all possible dispatch four Seventy four Gun ships & Six 44 Gun frigates, making ten with those already agreed upon, these with those we already have in Commission, will be Sufficient to protect our commerce, and teach other Nations to respect it also; our Navy has already instructed Great Britain in Some wholesome truths, and it would be much for her interest to listen to them. She may rest assured that this increase of our Naval establishment, will be the binding chain of the Union and She will hear very little more of the cry of N England for peace, if She persists in her injustice—the Reellection of mr Madison, now certain by a Majority of 36 Majority already returned, and of Mr Gerry who has Still more votes—plainly Show, that altho a great Clamour has been excited, and British Partizens have been active in fomenting it, yet the great Body of the people are united. She need no other proof of this, than the universal applause with which our Naval victories have been hailed, and celebrated, and the honours bestowed upon the conqueres throughout the United States.
We look with Sorrow, and with heartfelt anguish upon the desolation of the “Cloud capt Towers and Gorgeous palaces” of that ancient, wealthy, and magnificent city of Moscow. Charles the 12 of Sweden was as brave as Napolean. May the Emperor Alexander be as fortunate and as Successful as the Great Peter.
What havock and destruction of the Human Species! can Man be born then, only to be destroyed by his fellow Man. Yet plagues and Earthquakes break not heavens designs” are we rational creatures?
I am not a little anxious for your Situation it must be unpleasant to you, and to your Family, deprived by the Wars of all the Diplomatic Society you have been accustomed to associate with and few or none of your Countrymen arriveing to give you information respecting your own Country—feeling for the distress brought you upon that in which you reside—at a loss which way you can leave it—
I am equally at a loss what to advise you to, cannot you be permitted to go to England and return to America in a Cartel.? I wrote to you the last month, and acknowledgd your Letters No 35 july 12th No 36 August 10th No 34 missing—one from my dear Daughter of June 13th and one from Catharine of June 9th and one from William of the 13th of the same Month. I have Letters from the Valley of a recent date that they were all well, and Col S Smith elected a Member of the next Congress by the district where he resides.—
You will not expect my dear son to receive from me a confidential Letter, nor one free from the impression that it may be Scrutinized as formerly in a British court of admirality, or in a police office in Paris—as it is a Ladies Letter, into what ever hands it may fall, my request is that it may be forwarded to a long absent Son. Who is anxious to hear from parents, “whose days are dwindled to the Shortest Span” and from the two dear Sons left in their care— may the benevolent feelings of Nature triumph over National resentment, and give to this Letter a safe conduct to the place of its destination
from an affectionate Mother to her long / Absent Son—
Abigail Adamsa long Letter which I wrote to you last May, to go by a private hand was returnd to me a few days since, the gentleman changeing his mind, it has lain six months in mr Shaws office, and mist many opportunities of conveyance—now like an old Almanack out of date—
